IN THE MISSOURI COURT OF APPEALS
                    WESTERN DISTRICT
IN THE MATTER OF THE FORECLOSURE               )
OF LIENS FOR DELIQUENT LAND TAXES              )
BY ACTION IN REM; COLLECTOR OF                 )
REVENUE BY AND THROUGH THE ACTING              )
DIRECTOR OF COLLECTIONS FOR JACKSON            )
COUNTY, MISSOURI,                              )
                                               )
             Respondent,                       )
                                               )
      v.                                       )   WD77244
                                               )
PARCELS OF LAND ENCUMBERED WITH                )   Opinion filed: December 23, 2014
DELINQUENT TAX LIENS; CHARLES                  )
SPEARMAN,                                      )
                                               )
             Appellant.                        )

     APPEAL FROM THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                  The Honorable Marco A. Roldan, Judge

                Before Division Two: Joseph M. Ellis, Presiding, Judge,
                 Victor C. Howard, Judge and Mark D. Pfeiffer, Judge

      Appellant Charles Spearman appeals pro se from a judgment entered by the

Circuit Court of Jackson County confirming the sale of Appellant's property to the Land

Bank of Kansas City Missouri.      Appellant contends that the circuit court erred in

sustaining the sale of his property due to delinquent taxes because Respondent, the

Director of Collections for Jackson County ("the County"), failed to comply with the due

process requirements in that, after all written notices were served, the County failed to
take any additional reasonable steps to notify him of the tax sale. For the following

reasons, the appeal is dismissed.

       On January 28, 2014, the circuit court entered a judgment confirming the sale of

Appellant's property to the Land Bank of Kansas City Missouri. In its judgment, the

circuit court concluded that the County "duly advertised said sale and offered [the

property] for sale at public auction on three successive days" and, after not receiving a

bid for Appellant's property "equal to the full amount of taxes, interest, penalties,

attorney's fees and cost due thereon," the Land Bank of Kansas City Missouri was

"deemed to have bid the full amount due."

       In his sole point on appeal, Appellant contends that the circuit court's judgment is

not supported by the evidence because the County denied him his due process rights

by failing to take additional reasonable steps to notify him of the tax sale. Before we

can address Appellant's point on appeal, however, we must first take up the County's

motion to dismiss this appeal. In its motion and again in its brief, the County avers that

we should dismiss this appeal due to the deficiencies in Appellant's brief and the record

on appeal. We agree.

       Rule 81.12(a) specifies that the record on appeal must "contain all of the record,

proceedings and evidence necessary to the determination of all questions to be

presented, by either appellant or respondent, to the appellate court for decision." "It is

the duty of an appellant to furnish a transcript containing a record of proceedings which

he desires to have reviewed." Cantwell v. Cantwell, 315 S.W.3d 384, 386 (Mo. App.

W.D. 2010) (internal quotation omitted). In the absence of a complete record on appeal,

there is nothing for the appellate court to decide. Id.



                                             2
        Here, Appellant failed to file a transcript of any of the proceedings before the

circuit court related to either the confirmation of the sale or the foreclosure. Without a

transcript, we do not know what evidence was before the circuit court with respect to the

County's steps to notify Appellant of the sale. Therefore, the absence of a transcript

prevents us from reviewing Appellant's claim that the judgment was not supported by

the evidence.

        Moreover, although Appellant submitted a legal file, it does not comply with Rule

81.12. Rule 81.12(a) provides:

        The legal file shall always include: the docket sheet or case record, which
        contains a complete summary of all events in the case; the pleadings
        upon which the action was tried, the verdict, the findings of the court or
        jury, the judgment or order appealed from, motions and orders after
        judgment, and the notice of appeal, together with their respective dates of
        filing or entry of record[.]1

Rule 81.12(a) also requires the documents in the legal file to "be arranged with a docket

sheet or case record on top numbered as page 1. The oldest documents shall follow

the docket sheet, with the remaining documents arranged in chronological order, ending

with the notice of appeal at the bottom."

        The legal file submitted by Appellant does not contain docket sheets or all the

requisite pleadings and court documents, and what is contained therein is not

necessarily in chronological order. Without docket sheets or a complete and organized

legal file, this Court cannot determine the procedural history of this case. Thus, the

absence of docket sheets and a properly compiled legal file further hinders our ability to

review the due process claims raised by Appellant on appeal.2


1
  The parties can "agree in writing upon an abbreviated or partial record on appeal or upon a statement of
the case." Rule 81.12(a). However, no such agreement was filed with this Court.
2
  We further note that the County asserts that Appellant's due process claims are not preserved for

                                                    3
        We are mindful "of the challenges that face pro se litigants, [but] judicial

impartiality, judicial economy, and fairness to all parties prohibit this Court from relaxing

these requirements." Cantwell, 315 S.W.3d at 386 (internal quotation omitted).                       We

must hold pro se parties to the same rules and standards as a party represented by

licensed counsel. Id. Therefore, although we prefer to decide cases on the merits, the

lack of a proper record of the proceedings below prevents us from reviewing the issues

raised in this case. Ford v. Murillo, 362 S.W.3d 67, 68 (Mo. App. W.D. 2012).

        Accordingly, the County's motion is granted. Appeal dismissed.




                                                         ________________________________
                                                         Joseph M. Ellis, Judge
All concur.




appellate review because, by not participating in the foreclosure proceedings or appearing at the
confirmation hearing for the sale, Appellant failed to raise such issues before the circuit court. The
County contends that Appellant should have raised his constitutional claims by filing a motion to
reconsider or a motion to set aside the tax sale with the circuit court. "[T]o preserve constitutional
questions for review on appeal, the constitutional issue must be raised in the trial court at the earliest
opportunity, consistent with good pleading and orderly procedure." Cmty. Fin. Credit Union v. Lind, 344
S.W.3d 875, 877 (Mo. App. S.D. 2011) (internal quotation omitted). "[A] constitutional issue cannot be
raised for the first time on appeal." Willits v. Peabody Coal Co., 400 S.W.3d 442, 453 (Mo. App. E.D.
2013). Again, without a transcript or a proper legal file, we cannot determine whether the due process
issues raised by Appellant were properly preserved for our review.

                                                    4